
	
		I
		111th CONGRESS
		2d Session
		H. R. 6264
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Young of Alaska
			 (for himself and Mr. Wu) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require labeling of genetically engineered fish.
	
	
		1.Amendment to the Federal
			 Food, Drug, and Cosmetic Act regarding genetically engineered
			 salmonSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343), is further amended by
			 adding at the end the following:
			
				(z)If it contains genetically engineered fish
				unless the food bears a label stating that fact.
				.
		
